DENIED and Opinion Filed January 3, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01453-CV

                    IN RE REGINALD DARNELL MCDONALD, Relator

               Original Proceeding from the 282nd Judicial District Court
                                  Dallas County, Texas
      Trial Court Cause Nos. F18-72047-S, F18-71786-S, F18-57927-S & F19-12287-S

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Nowell
                                    Opinion by Justice Nowell
       Reginald Darnell McDonald has filed a petition for writ of mandamus requesting the Court

compel the trial court to send forms to the Texas Department of Criminal Justice to change his

sentence start date and minimum and maximum release dates to reflect back time awarded in his

plea bargain agreement. We deny relief.

       A petition seeking mandamus relief must contain a certification stating that the relator “has

reviewed the petition and concluded that every factual statement in the petition is supported by

competent evidence included in the appendix or record.” TEX. R. APP. P. 52.3(j). Under this

Court’s precedents, relator’s certification must state substantially what is written in rule 52.3(j).

See In re Butler, 270 S.W.3d 757, 758 (Tex. App.—Dallas 2008, orig. proceeding). Relator’s

petition contains a certification stating that he does “certify that I have read the Texas Department

of Criminal Justice time sheet and that it is wrong with what was ordered in court and conclude
that every factual statement in the writ of mandamus is correct.” Thus, relator’s petition does not

comply with rule 52.3(j). See id.

       Furthermore, Relator has not filed a record with his petition. Rules 52.3 and 52.7 require

the relator to provide a certified or sworn copy of any order complained of, any other document

showing the matter complained of, and every document that is material to the relator’s claim for

relief that was filed in any underlying proceeding. TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1);

Butler, 270 S.W.3d at 758–59.

       Certified copies may be ordered from the district clerk. Documents become sworn copies

when they are attached to an affidavit or to an unsworn declaration conforming to section 132.001

of the Texas Government Code. See TEX. GOV’T CODE ANN. § 132.001; Butler, 270 S.W.3d at

759; In re Taylor, 28 S.W.3d 240, 245, (Tex. App.—Waco 2000, orig. proceeding), disapproved

on other grounds by In re Z.L.T., 124 S.W.3d 163, 166 (Tex. 2003). The affidavit or unsworn

declaration must contain direct, unequivocal statements to which perjury can be assigned and it

must affirmatively show it is based on the affiant’s personal knowledge. See Butler, 270 S.W.3d

at 759. To comply with the rules, the affidavit or unsworn declaration must state, under penalty

of perjury, that the affiant has personal knowledge that the copies of the documents attached are

correct copies of the originals. Id.

         Without an authenticated petition and supporting record, relator cannot establish he is

entitled to mandamus relief. See id. at 758–59. Thus, we deny relator’s petition for writ of

mandamus.




                                                  /Erin A. Nowell/
                                                  ERIN A. NOWELL
191453F.P05                                       JUSTICE

                                               –2–